USDC IN/ND case 1:19-cv-00095-HAB-SLC document 23 filed 05/05/20 page 1 of 13


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

PATRICK MECHEM,                          )
                                         )
      Plaintiff,                         )
                                         )
v.                                       ) CASE NUMBER: 1:19 CV 0095-HAB
                                         )
UNITED STATES OF AMERICA,                )
                                         )
      Defendant.                         )
________________________________________ )

                                     OPINION AND ORDER
       After Plaintiff, Patrick Mechem (“Mechem”), underwent podiatric surgery by a doctor

employed by the United States Department of Veterans Affairs (“VA”), he alleges his foot pain

and mobility worsened. He sued the United States (“the Government”) pursuant to the Federal Tort

Claims Act (“FTCA”), 28 U.S.C. § 2671 et seq. seeking damages for malpractice. (Compl. ¶¶ 31–

36, ECF No. 1.) Before the Court is the Government’s Motion for Summary Judgment (ECF No.

15) asserting that Mechem’s claim is time-barred. Mechem responded in opposition to which the

Government replied (ECF Nos. 20, 22). Because genuine issues of material fact abound with

respect to when Mechem’s claim accrued, the Government’s motion will be DENIED.

                                  APPLICABLE STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The movant bears the initial responsibility of informing the district court of the basis of its

motion, and identifying those portions of designated evidence that demonstrate the absence of a

genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). After “a

properly supported motion for summary judgment is made, the adverse party must set forth specific
USDC IN/ND case 1:19-cv-00095-HAB-SLC document 23 filed 05/05/20 page 2 of 13


facts showing that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 250 (1986) (quotation marks and citation omitted).

       A factual issue is material only if resolving the factual issue might change the outcome of

the case under the governing law. See Clifton v. Schafer, 969 F.2d 278, 281 (7th Cir. 1992). A

factual issue is genuine only if there is sufficient evidence for a reasonable jury to return a verdict

in favor of the non-moving party on the evidence presented. See Anderson, 477 U.S. at 248. In

deciding a motion for summary judgment, the court “may not ‘assess the credibility of witnesses,

choose between competing reasonable inferences, or balance the relative weight of conflicting

evidence.’” Bassett v. I.C. Sys., Inc., 715 F. Supp. 2d 803, 808 (N.D. Ill. 2010) (quoting Stokes v.

Bd. of Educ. of the City of Chi., 599 F.3d 617, 619 (7th Cir. 2010)). Instead, it must view all the

evidence in the record in the light most favorable to the non-moving party and resolve all factual

disputes in favor of the non-moving party. See Anderson, 477 U.S. at 255.

                                   FACTUAL BACKGROUND

       Given the limited issue presented in the Government’s motion, the Court need not be overly

zealous in its review of the factual record as it relates to the details of the care Mechem received.

Instead, the Court sets out a general factual background regarding Mechem’s medical condition

and treatment with its primary focus being the factual allegations related to Mechem’s knowledge

and/or awareness of the accrual of his malpractice claim. Mindful of this, the facts are as follows:

       Mechem is a veteran of the United States Air Force. (Decl. of Patrick Mechem ¶ 2, ECF

No. 20-1.) At all times relevant to his Complaint, Mechem worked as an Air Force Junior Reserve

Officer Training Corps instructor (“JROTC”) for the South Bend Community School Corporation.

(Dep. of Mechem at 8–9, ECF No. 16-2.)




                                                  2
USDC IN/ND case 1:19-cv-00095-HAB-SLC document 23 filed 05/05/20 page 3 of 13


         On March 14, 2013, Mechem saw his primary care physician at the VA clinic in Northern

Indiana, complaining of burning on the bottom of his feet and soles. (Mechem Dep. at 38–39;

Mechem Decl. ¶ 4.) His primary care physician ordered x-rays and further referred Mechem to VA

podiatry. (Medical Record at 54, ECF No. 16-1.)

         On July 19, 2013, Mechem saw Dr. Bradley Hammersley (“Dr. Hammersley”) for

evaluation of his foot pain. (Mechem Dep. at 44, 46.) Upon manipulation of Mechem’s right foot,

Dr. Hammersley noted that his pain focused at the metatarsals that radiated distally. (Med. R. at

48.) After reviewing his x-rays, Dr. Hammersley found that Mechem had an old fracture at the 5th

metatarsal still tender to palpation and that he had high arches in both feet. (Id.; Mechem Dep. at

47, 50.) Dr. Hammersley prescribed custom molded orthotics and scheduled a follow-up

appointment with Mechem in ninety days. (Mechem Dep. at 51–52.)

         Mechem followed up with Dr. Hammersley on October 23, 2013. (Med. R. at 47.) Mechem

informed Dr. Hammersley that the orthotics did not help and that he thought they made his pain

worse. (Mechem Dep. at 52–53.) Upon examination, Dr. Hammersley noted that the right foot 5th

metatarsal base continued to be tender to palpation with swelling. (Med. R. at 47.) Dr. Hammersley

advised Mechem that the fracture was unstable and required surgery.1 (Mechem Dep. at 53.)

Mechem testified that Dr. Hammersley explained to him that his foot would “at best be fixed, and

I’d probably be able to walk better and have less pain; and – and at worse it wouldn’t take.” (Id. at

53–54.)




1
  In his deposition, Mechem acknowledges that Dr. Hammersley showed him the x-ray of his right foot and pointed
out the purportedly old fracture. (Mechem Dep. at 48.) However, in his Declaration, Mechem states that he was not
informed prior to surgery “that the radiologist who read the x-rays … [of] my foot did not report any fracture in my
foot or that there was a conflict between what Dr. Hammersley described as a fracture and the actual x-rays which
did not show a fracture.” (Mechem Decl. ¶ 7.)


                                                         3
USDC IN/ND case 1:19-cv-00095-HAB-SLC document 23 filed 05/05/20 page 4 of 13


        On February 12, 2014, Dr. Hammersley performed an open reduction internal fixation of

metatarsal fracture on Mechem’s right foot. (Mechem Dep. at 12.) Prior to the surgery, Mechem

signed a “Consent for Clinical Treatment/Procedure” that detailed the known risks and side effects

of the treatment/procedure. (Mechem Decl. ¶ 8; Decl. of Robert Chaiken, Ex. B-2, p. 42, ECF No.

20-8.) This document highlighted surgical risks such as infection, nerve injury, blood vessel injury,

scarring, secondary fractures, and “less than complete recovery of normal functions or pain relief.”

(Id.)

        Dr. Hammersley’s operative findings indicated that Plaintiff had an incompletely healed

5th metatarsal base fracture on his right foot. (Med. R. at 24, 101–02.) During surgery, Dr.

Hammersley inserted a screw into the 5th metatarsal. (Med. R. at 102.) The first screw inserted

was too long. It was removed and replaced with a shorter second screw. (Id.) Dr. Hammersley’s

records indicate that the second screw “appeared to be in good anatomic and functional position

with good reduction and apposition of the fracture fragments after tightening of the screw.” (Id.)

        After surgery, Mechem testified that his right foot was not improved and, in fact, worsened.

(Mechem Dep. at 12.) He had new pain in a different location of his foot, and he developed a limp.

(Id. at 31–32.) When Mechem returned for a post-surgical follow-up, Dr. Hammersley indicated

to Mechem that a second surgery may be required. (Id. at 60: “…he said he might have to do a

second surgery. We were just going to take our time, and maybe it will heal up on its own.”;

Mechem Decl. ¶ 10.) During conversations with Dr. Hammersley about his increased pain,

Mechem was advised that the pain was normal following surgery. (Mechem Decl. ¶ 10.)

        Throughout his recovery, Mechem’s pain continued to increase. (Mechem Dep. at 22:

“There wasn’t a day that went by that I didn’t know that my foot was injured. There was no day I




                                                 4
USDC IN/ND case 1:19-cv-00095-HAB-SLC document 23 filed 05/05/20 page 5 of 13


walked without pain.”) Mechem indicated his pain level increased from pre-surgery levels of mild

(a 1 or 2 on a scale of 10) to a post-surgery level of severe (a 7 to 10). (Id. at 23.)

        On October 17, 2014, Mechem followed up again with Dr. Hammersley since his pain had

not resolved. Dr. Hammersley informed Mechem that the surgery “had not worked to fix the issues

with my foot and I needed a second surgery.” (Mechem Decl. ¶ 11; Chaiken Decl. Ex. B-2 p. 4.)

He recommended a second surgery in five months to remove the displaced bone and transfer the

peroneus brevis tendon. (Chaiken Decl. Ex. B-2 p. 2.) Mechem did not return to Dr. Hammersley

for any treatment after this October visit because he “moved out of the area and had other issues

going on [in] my life.” (Mechem Decl. ¶ 11).

        Mechem testified that prior to surgery he was “very active,” rode bicycles, and taught

martial arts. (Mechem Dep. at 34.) He could walk a maximum of fifteen to twenty miles at a time

but states that after surgery he was limited in his ability to walk distances over two miles. (Id. at

35.) Mechem now has difficulty walking uphill or on inclines, stepping off curbs, and walking on

uneven surfaces. (Id.) He likewise is affected by changes in weather; cold or damp weather causes

pain in his foot. (Id. at 36). He has occasional swelling. (Id. at 37).2

        Dr. Hammersley released Mechem to return to work in May 2014. (Med. R. at 16.) Three

weeks after Mechem returned to work, it became apparent to Mechem that he could no longer drill

his JROTC students as he had done prior to his surgery. (Mechem Dep. at 20.) By the end of 2014,

Mechem realized that he could no longer perform physical activities and training, such as

calisthenics and running, required of a JROTC instructor. (Mechem Dep. at 20–21.) Mechem

described the changes as follows:


2
  In the winter of 2015, Mechem was involved in a single person automobile accident on the Indiana toll
road. (Mecham Dep. at 23–24). Mecham attributes the accident to his inability to brake properly with his
right foot. (Id.) He testified that he believes he “applied the brakes too hard because my feel isn’t good
anymore…. And I rotated about four times into a guardrail.” (Id. at 24.)

                                                     5
USDC IN/ND case 1:19-cv-00095-HAB-SLC document 23 filed 05/05/20 page 6 of 13


        Well, before the surgery I could do pretty much everything I needed to do required
        by the Air Force for – for drilling ceremonies, military drilling ceremonies.
        Afterwards I couldn’t pivot anymore. I couldn’t about-face, if you’re familiar with
        what that is. I couldn’t march throughout a whole day when I had seven classes that
        I had to teach this to. I couldn’t do it all day. It was impossible. So I became more
        or less immobile.


(Mechem Dep. at 15.) Mechem states that he “did not associate this foot pain with the surgery”

because Dr. Hammersley had indicated that the pain was a normal part of the recovery process.

(Mechem Decl. ¶ 16.) However, because of these difficulties, in September 2015, Mechem began

contemplating retirement. (Mechem Dep. at 13.) In January 2016, Mechem gave notice of his

intent to retire in July 2016. Mechem agreed in his deposition that if he had not had his foot surgery,

he would have been able to continue working. (Id. at 14.)

        On February 27, 2018, the VA sent Mechem a letter that stated his, “past podiatric

procedure may not have met the standard of care” and requesting that he contact the VA to discuss

the care he received and “how we feel it deviated from the standard of care.” (Mechem Decl. Ex.

A-1 (VA letter), ECF No. 20-2.)3 Mechem, in turn, contacted the VA and set up this meeting.

(Mechem Decl. ¶ 18.)

        On July 18, 2018, Mechem had a video conference with the VA. (Mechem Decl. Ex. A-2

(“Conference Call Report”), ECF No. 20-3.) The Conference Call Report details that, though Dr.

Hammersley documented that Mechem had an old fracture of the 5th metatarsal base, this

conclusion was unsupported by the diagnostic data. (Id. at 2). It goes on to illuminate numerous

standard of care issues with the treatment Mechem received, including that “[d]uring surgery Dr.



3
 The VA notified 110 patients of Dr. Hammersley’s improper care through the “adverse event disclosure
process.” (Stipulation, ECF No. 20-12). Although it only notified 110 patients, 415 surgical cases were
reviewed. (ECF No. 20-11.) Interestingly, of the 110 notified, 76 filed an SF-95 after being notified and
none had filed an SF-95 prior to being notified.


                                                    6
USDC IN/ND case 1:19-cv-00095-HAB-SLC document 23 filed 05/05/20 page 7 of 13


Hammersley resected the 5th metatarsal. There was no evidence of a fracture on the previous four

x-rays” (Id.) and, with respect to the screw placement, “post-operative films showed a

nondisplaced fracture, with the screw being too short and not wide enough.” (Id. at 2–3.)4 During

the call, Mechem was advised of the process for obtaining VA disability compensation and his

right to file an administrative tort claim.

        Subsequently, Mechem filed his administrative claim with the VA on September 27, 2018,

by submitting a Standard Form 95 (“SF95”), claiming malpractice. (Compl. ¶ 4.) On December

28, 2018, the VA denied his claim because the “tort claim is barred unless it is presented within

two (2) years after the claim accrues….” (Mechem Decl. Ex. A-4 (denial letter), ECF No. 20-4).

        With respect to whether Mechem knew or could have known sooner of the problems with

his surgery, Dr. Hammersley testified at his deposition as follows:

        Q:      …So …would you agree with me, Dr. Hammersley, that in, in a lot of
        instances in connection with podiatric surgery, in general, that it might be very
        difficult for a patient to be able to, particularly if they didn’t have any medical
        background or training or anything of that nature, differentiate between what’s a
        normal post-op symptom, like pain and inflammation, versus some sort of an injury
        that occurred during the surgery?

        A:      Yeah. Yes, I do. I think they would have some difficulty.

        Q:     They might not be able to figure that out, that they were injured during a
        surgery?

        A:      I couldn’t expect them to.

(Dep. of Dr. Hammersley at 114, ECF No. 20-9.) Dr. Hammersley further agreed that it “would

be difficult for [a patient] to notice” that they had been the victim of some sort of a malpractice

event or a breach in the standard of care in connection with podiatric surgery. (Id.)




4
 The Government’s brief in support of its motion for summary judgment entirely omits any discussion of
the VA letter Mechem received or the Conference Call Report.

                                                  7
USDC IN/ND case 1:19-cv-00095-HAB-SLC document 23 filed 05/05/20 page 8 of 13


                                           DISCUSSION

         A plaintiff must file an FTCA claim “within two years after such claim accrues” or it is

“forever barred.” 28 U.S.C. § 2401(b); Kanar v. United States, 118 F.3d 527, 528 (7th Cir. 1997).

An FTCA medical malpractice claim accrues when the plaintiff discovers the existence and cause

of his injury. United States v. Kubrick, 444 U.S. 111, 122–24 (1979). Notably, accrual does not

await “awareness by the plaintiff that [the] injury was negligently inflicted.” Id. at 123. Rather, the

statute of limitations begins to run when “an individual actually knows enough to tip him off that

a governmental act (or omission) may have caused his injury; or a reasonable person in the

individual’s position would have known enough to prompt a deeper inquiry.” Arroyo v. United

States, 656 F.3d 663, 669 (7th Cir. 2011). Thus, it allows for either a subjective analysis or an

objective analysis. Blanche v. United States, 811 F.3d 953, 958 (7th Cir. 2016). “The point in time

at which the plaintiff knew or should have known of an injury is a question of fact . . . and the trial

judge may make this determination as a matter of law only if no reasonable person could disagree

on the date.” Kuwait Airways Corp. v. Am. Sec. Bank, N.A., 890 F.2d 456, 463 n.11 (D.C. Cir.

1989).

         In its Motion, the Government makes two assertions. First, it argues that plaintiff

subjectively knew well before he filed his administrative claim in September 2018 that there was

an issue with the surgery he received from Dr. Hammersley in February 2014. The Government

argues that Mechem must demonstrate that his claim “accrued” after September 27, 2016, which

is two years prior to the date Mechem filed his SF-95 with the VA. To this end, the Government

argues that Mechem was “keenly aware” that his right foot was far worse after the surgery than

before and goes on to tick off all the incidents prior to September 2016 that it believes should have

put Mechem on notice of a problem. (Gov’t Br. at 14–15.) These incidents and facts include:


                                                  8
USDC IN/ND case 1:19-cv-00095-HAB-SLC document 23 filed 05/05/20 page 9 of 13


Mechem’s increased pain, his development of a limp, his inability to perform the duties as a

JROTC officer and the car accident Mechem attributed to his foot issues. Thus, on this point, the

Government asserts that Mechem knew or should have known well before September 2016 that

negligence related to the foot surgery may have caused his injury.

       Second, it asserts that even if Mechem was not actually aware by September 2016, he was

objectively aware since a reasonably diligent person having multiple negative changes in their

condition post-surgery would have investigated further prior to that date. (Gov’t Br. at 15–16.)

Again, the Government, this time by chart, lists all the post-surgical issues Mechem experienced

to persuade the Court that it was not objectively reasonable for Mechem to not explore further

whether he suffered an injury during the surgery.

       In response, Mechem contends that his claim did not accrue until he received the letter

from the VA on February 27, 2018. It is then, he reasons, that he had information from which he

could clearly attribute his foot pain to the podiatric surgery by Dr. Hammersley, i.e., government

action. As support for this position, Mechem points out that prior to his receipt of the VA’s letter,

Dr. Hammersley repeatedly assured him that his post-surgical pain and issues were a normal part

of the recovery process. Additionally, Dr. Hammersley discussed a second surgery with Mechem

because the first surgery failed to fix the issues with his foot. Thus, Mechem emphasizes his

reasonable reliance on his treating doctor’s evaluation and determination that his post-surgery

condition, while normal, required a secondary surgery.

       Several courts have held that a physician’s assurances to a patient that complications or

conditions are normal are material to the question of when a patient became or should have become

aware of the probable cause of the injury. Osborn v. United States, 918 F.2d 724, 733 (8th Cir.

1990) (“In essence, the government’s argument is that Shawna’s mother should have known the



                                                 9
USDC IN/ND case 1:19-cv-00095-HAB-SLC document 23 filed 05/05/20 page 10 of 13


cause of Shawna’s difficulties when the doctors, including specialists in pediatrics and pediatric

neurology, had not yet reached a conclusion. The argument simply answers itself. Dr. Oksol’s

statement to Mrs. Osborn that Shawna was to receive no more pertussis and his written notation

on Shawna’s immunization record did not impart sufficient information to the Osborns so that they

can be charged with actual or constructive knowledge.”); McDonald v. United States, 843 F.2d

247, 248 (6th Cir. 1988) (“Since a patient may rely upon the advice of his treating physician,

McDonald had no reason to doubt the advice of his physician and inquire about any injury or its

cause.”); Brazzell v. United States, 788 F.2d 1352, 1356 (8th Cir. 1986) (“Appellee was advised

by her doctor in January 1977 that the vaccination could not be the cause of her continued

suffering. In the face of this advice, it would be unfair to charge appellee with reason to know

differently.”); Raddatz v. United States, 750 F.2d 791, 796 (9th Cir. 1984) (“[W]hen [plaintiff]

tried to find out why her condition was getting worse, the Navy doctor repeatedly assured her that

her condition was a normal consequence of the perforated uterus. Such assurances may be

reasonably relied on by a patient.”); Dubose v. Kan. City S. Ry. Co., 729 F.2d 1026, 1031 (5th Cir.

1984) (“When a plaintiff may be charged with awareness that his injury is connected to some cause

should depend on factors including how many possible causes exist and whether medical advice .

. . lays to rest a plaintiff’s suspicion regarding what caused his injury.”). In sum, “plaintiffs seeking

to understand the cause of an injury may reasonably rely on advice and assurances by

doctors.” Chamness v. United States, 835 F.2d 1350, 1353 (11th Cir. 1988).

        Here, this Court is hard-pressed to conclude as a matter of law that Mechem was not

entitled to rely on the explanations of his treating physician. Accepting, as the Court must, the facts

favorably to Mechem, throughout 2014, Mechem was assured that his recovery was normal and

that, although the surgery did not resolve his problem, a second surgery could do so. There is



                                                   10
USDC IN/ND case 1:19-cv-00095-HAB-SLC document 23 filed 05/05/20 page 11 of 13


simply nothing glaring in the record that would give rise to a conclusion that Mechem was on

notice (or that a reasonable person in Mechem’s position would have been on notice) in 2014 that

Dr. Hammersley’s negligence caused Mechem’s increased pain.

       But, it is the time period after 2014 that attracts additional focus in the Government’s briefs.

The Government contends that as Mechem’s mobility and pain worsened to the point that he could

no longer perform his job and forced him to retire in July 2016, he should have been on notice or

a reasonable person would have been on notice that something was gravely wrong attributable to

the surgery. The Government asserts “[Mechem] has not identified any medical advice supporting

that the increased pain and physical changes and limitations were going to last indefinitely, and

thus cannot support a claim of reasonable reliance.” (Gov’t Reply at 5.)

       The Court disagrees. At this stage, Mechem is entitled to all reasonable inferences from

the facts and the facts, read favorably to Mechem, indicate that Dr. Hammersley advised him in

October 2014 a second surgery would be required to fix his foot. Extrapolated further, this

information raises, at a minimum, an inference that until Mechem underwent a second surgery his

pain and mobility issues would continue indefinitely. A factfinder, when presented with these

facts, could reasonably conclude that Mechem believed he required additional surgery, as his

doctor advised him, and that he would have ongoing pain and physical limitations unless and until

he had a second surgery. Thus, the Court cannot conclude as a matter of law it was unreasonable

for Mechem to rely on his physician’s advice that a second surgery was required. Nor can the Court

conclude as a matter of law that the fact that Mechem was advised that a second surgery was

required translates into notice of negligence during the first surgery.

       Nevertheless, the Government persists that after Mechem was forced to retire in July 2016

because he could no longer perform the physical duties of his job, he should have and did connect



                                                 11
USDC IN/ND case 1:19-cv-00095-HAB-SLC document 23 filed 05/05/20 page 12 of 13


his foot injury with the surgery. (Gov’t Reply at 7, noting that Mechem answered “yes” when

asked if the foot surgery performed by Dr. Hammersley was the direct cause of his retirement.)

This, the Government urges, is sufficient to show that his claim accrued by then. However, this is

not a fair reading of the record. Mechem explained that while his mobility decreased and his pain

increased after the surgery, he believed that the surgery had not worked and that his pain was

because the surgery did not “take.” (Mechem Decl. ¶¶ 11, 17.) A failed surgery does not always

equate to a negligent one; thus, at this stage, the Court cannot conclude as a matter of law that

Mechem’s belief that his surgery had been unsuccessful was sufficient knowledge to “tip him off”

to the doctor’s negligence or require him to inquire deeper.

       Admittedly, the collective facts the Government cites perhaps reasonably suggest that

Mechem was subjectively on notice and reasonably should have discovered or followed up with

another physician prior to receiving direct notice from the VA. Better yet, a jury presented with

these facts may well conclude that when Mechem’s pain and discomfort continued into 2016—

well after a recovery phase of the initial surgery—a reasonable person in his position should have

sought follow up treatment or investigated the source of his pain and discomfort.

       However, that is only one side of the equation. Mechem has proffered factual evidence

(and case law indicates he’s entitled to rely upon it) that he was assured by Dr. Hammersley that

the post-surgical pain and complications were normal; and (2) that a second surgery was warranted

to correct the pain and complications he was having. Additionally, Mechem submits the deposition

testimony from Dr. Hammersley wherein he testified that it would have been difficult for an

untrained individual to identify the difference between a normal recovery process and a surgical

mistake creating a problem. Thus, a jury when presented these facts may find it was completely

objectively and subjectively reasonable for Mechem to rely on the statements of his physician



                                                12
USDC IN/ND case 1:19-cv-00095-HAB-SLC document 23 filed 05/05/20 page 13 of 13


without inquiring further about the cause. Indeed, “the law should not encourage patients to assume

their doctors are responsible for negative outcomes, let alone penalize patients who do not turn on

their doctors at the first sign of trouble.” E.Y. ex rel. Wallace v. United States, 758 F.3d 861, 867

(7th Cir. 2014).

       In sum, since both sets of inferences from the facts, when pitted against each other, are

reasonable, they create a genuine issue of material fact as to when Mechem’s claim accrued for

purposes of the FTCA. Accordingly, the Government’s Motion for Summary Judgment is

DENIED.

                                         CONCLUSION

       Based on the foregoing, the Court DENIES the Government’s Motion for Summary

Judgment (ECF No. 15).

       SO ORDERED on May 5, 2020.


                                                           s/ Holly A. Brady
                                                           JUDGE HOLLY A. BRADY
                                                           UNITED STATES DISTRICT COURT




                                                 13
